Citation Nr: 0727030	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-29 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound to the left shoulder, currently evaluated as 10 
percent disabling.

2.  Entitlement to a compensable rating for residuals of a 
gunshot wound to the right shoulder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




REMAND

As much as the Board regrets further delay in the 
adjudication of these claims, it finds that further 
development is needed before a decision can be issued on 
their merits.  Further development would ensure that the 
veteran's due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2006), are 
met.  

VA requested the veteran's service medical records in 
conjunction with his original claim for service connection.  
More specifically, the request included the veteran's 
military clinical records and all available records.  See 
June 1970 request for medical/dental records or information.  
Service medical records were subsequently received and 
include several references to treatment the veteran received 
for his right shoulder.  See March 1969 clinical record cover 
sheet from the 27th Surgical Hospital; March 1969 health 
record of admission to HQ & CO. A, 23rd Medical Battalion 
between March 10, 1969 and March 17, 1969.  The record also 
contains a March 1969 physical profile record related to the 
veteran's left shoulder wound, which is the only record 
related to this injury.  It does not appear, however, that 
the records obtained include the veteran's complete in-
service clinical records. As such, another request should be 
made to obtain the clinical records.  

The veteran's service-connected disability of residuals of a 
gunshot wound to the right shoulder is currently rated as 
zero percent disabling under 38 C.F.R. § 4.118, Diagnostic 
Code 7805, which provides the criteria for rating scars on 
the basis of limitation of function of the affected part.  
His service-connected residuals of a gunshot wound to the 
left shoulder is currently rated as 10 percent disabling 
under 38 C.F.R. § 4.73, Diagnostic Code 5301, which provides 
the criteria for rating injuries to muscle group I.  Muscle 
group I is comprised of the extrinsic muscles of the shoulder 
girdle: (1) the trapezius; (2) levator scapulae; and (3) 
serratus magnus; the function of this muscle group is 
associated with upward rotation of the scapula and elevation 
of the arm above shoulder level.  38 C.F.R. § 4.73, 
Diagnostic Code 5301 (2006).  The Board notes that these are 
the diagnostic codes that were utilized when service 
connection was originally granted.  See June 1970 rating 
decision.  

The veteran's representative has raised several arguments in 
relation to the veteran's claims.  First, he contends that 
the Board should award service connection for residuals of a 
right arm muscular injury under Diagnostic Code 5301 because 
the RO erred as a matter of law when it neglected to find 
service connection for the underlying muscle injury in favor 
of limiting the residuals to a scar.  He also contends that 
the claim should be remanded in order to obtain evidence of 
further ratable right shoulder disabilities.  As for the 
veteran's service-connected left shoulder disability, the 
representative asserts that the April 2006 VA examination was 
inadequate for purposes of ascertaining the current nature of 
the disability.  The examiner also contends that the April 
2006 VA examiner did not properly apply the standard outlined 
in 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006) and DeLuca v. 
Brown, 8 Vet. App. 202, 204-06 (1995) (an evaluation of the 
extent of disability present also includes consideration of 
the functional impairment of the veteran's ability to engage 
in ordinary activities, including employment, and the effect 
of pain on the functional abilities).  See July 2007 informal 
hearing presentation.  

The Board agrees that additional information - in particular, 
what muscle group(s) in each shoulder have been affected by 
the gunshot wounds and whether any other damage, such as 
damage to arteries, nerves or bones, was sustained - would be 
useful to rate the service-connected disabilities and that 
the veteran should receive another VA examination.  The Board 
notes that the Automated Medical Information Exchange (AMIE) 
worksheet for compensation and pension muscles examinations 
addresses many of these questions.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Request the veteran's complete 
service clinical records.  If additional 
records are not obtained, the record 
should document whether further efforts 
to obtain clinical records would be 
futile.

2.  Obtain the veteran's treatment 
records from the VA Medical Center in 
West Palm Beach, Florida, since April 
2006.  

3.  When the above development has been 
completed, schedule the veteran for a C&P 
muscles examination to assess the 
severity of the veteran's service-
connected residuals of gunshot wounds to 
the right and left shoulders.  The 
examiner should address the following: 
(a) what muscle group(s) in each shoulder 
has been affected by the gunshot wounds; 
(b) what the current diagnosis or 
diagnoses is/are involving each shoulder; 
and (c) whether any other damage, such as 
damage to arteries, nerves or bones, was 
sustained.  The claims folder should be 
made available for review.  

3.  Thereafter, readjudicate the claims.  
The RO should specifically address 
whether applicable rating criteria merit 
the assignment of additional ratings for 
either of the service-connected shoulder 
disabilities.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



